Order entered April 23, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00454-CR

                      EX PARTE WILLIAM THOMAS NICHOLAS, JR.

                      On Appeal from the County Criminal Court No. 10
                                   Dallas County, Texas
                           Trial Court Cause No. MC15-A0588-L

                                                ORDER
        The Court has received appellant’s notice of appeal from the trial court’s order denying

him the relief sought by his article 11.072 application for writ of habeas corpus. This is an

accelerated criminal appeal under Texas Rule of Appellate Procedure 31.

        We ORDER the trial court to prepare and file with the Dallas County Clerk a

certification of appellant’s right to appeal within TEN DAYS of the date of this order.

        We ORDER the Dallas County Clerk to file, within FIFTEEN DAYS of the date of this

order, the clerk’s record containing the documents related to the habeas corpus proceeding,

including the trial court’s written, signed order ruling on the application and the trial court’s

certification of appellant’s right to appeal.

        We further ORDER the Dallas County Clerk to provide appellant a copy of the clerk’s

record in paper format.
       The docketing certificate filed by the Dallas County Clerk reflects that no hearing was

conducted on the application. Therefore, no reporter’s record will be filed.

       We ORDER appellant to file his brief by MAY 22, 2015. We ORDER the State to file

its brief by JUNE 15, 2015. If any party does not file its brief by the date specified, the appeal

will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

       The appeal will be submitted without argument on July 3, 2015 to a panel consisting of

Justices Fillmore, Myers, and Evans. See TEX. R. APP. P. 31.2.

       We DIRECT the Clerk to send copies of this order to the Honorable Roberto Canas,

Presiding Judge, County Criminal Court No. 10; John Warren, Dallas County Clerk; William

Thomas Nicholas, Jr.; and the Dallas County District Attorney’s Office.

                                                     /s/     ADA BROWN
                                                             JUSTICE